—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Garry, J.), dated July 22, 1994, as granted the motion of the defendant JCT Leasing Corporation for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is reversed insofar as appealed from, with costs, the motion of JCT Leasing Corporation is denied, and the complaint is reinstated insofar as it is asserted against that defendant.
The plaintiff Joseph George was struck by a truck driven by his coworker, the defendant Jose Orellana, and owned by the defendant JCT Leasing Corporation (hereinafter JCT). At the time of the accident, the injured plaintiff was standing behind the truck and watching the traffic in preparation for directing the driver into a parking spot. It is uncontroverted that pursuant to the lease agreement between the injured plaintiff’s employer and JCT, the latter was responsible for the maintenance and repair of the truck.
*591Here, the plaintiffs have alleged that JCT was negligent in failing to maintain the alarm which sounds when the vehicle is put in reverse. In the papers submitted by the plaintiffs in opposition to the summary judgment motion, they have succeeded in establishing the existence of a material factual question with reference to whether the reverse alarm was functioning at the time the rear of the subject vehicle struck the injured plaintiff (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). Balletta, J. P., Ritter, Copertino and Pizzuto, JJ., concur.